Citation Nr: 1711523	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  16-27 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).

3.  Entitlement to special monthly compensation (SMC) at the housebound rate.  


REPRESENTATION

Veteran represented by:	John P. Dorrity, Accredited Claims Agent


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1995 to July 1997, and from January 2003 to April 2004.  He also had service in the Reserves.

This case is before the Board of Veterans' Appeals (Board) on appeal from an July 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that in a rating decision dated in January 2014, the RO granted entitlement to service connection for PTSD, and assigned a 50 percent rating, effective March 18, 2013.  The Board notes that the Veteran did not specifically express disagreement with the initial rating assigned.  However, in February 2014, the Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, due, in part, to his service-connected PTSD.  The RO took this claim for TDIU as a claim for entitlement to an increased rating for the service-connected PTSD as well.  See, e.g., May 2016 Statement of the Case.  In the September 2016 Board hearing, the Veteran's representative clarified that this was not an initial increased rating claim but was instead an increased rating claim for PTSD.  In light of the foregoing, the Board has characterized the issue on the title page accordingly.

The Board must consider entitlement to SMC when fairly raised.  Akles v. Derwinski, 1 Vet. App. 118 (1991).  The issue of entitlement to SMC at the "statutory housebound" rate under the provisions of 38 U.S.C.A. § 1114(s) has been raised by the rating issue before the Board, and the Board has accordingly added it as an issue on appeal.  

In September 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

Following the last Statement of the Case, the Veteran submitted additional medical evidence in support of his claims.  However, in a submission dated in September 2016, the Veteran submitted a waiver of initial Agency of Original Jurisdiction (AOJ) consideration of this evidence.  See 38 C.F.R. § 20.1304 (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the entire period on appeal, the impairment from the Veteran's PTSD more nearly approximates occupational and social impairment with deficiencies in most areas, but less than total social and occupational impairment.

2.  For the entire period on appeal, the Veteran meets the schedular criteria for TDIU, and the evidence demonstrates that his service-connected PTSD likely precludes him from securing or following a substantially gainful occupation.

3.  Based on the Board's award of TDIU as a result of the Veteran's service-connected PTSD, the Veteran had a single service-connected disability rated at 100 percent plus additional service-connected disabilities having a combined rating of 60 percent or more during this timeframe.


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for a disability rating of 70 percent, but no higher, for the service-connected PTSD, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).
2.  For the entire period on appeal, the criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2016).

3.  For the entire period on appeal, the requirements for SMC at the housebound rate have been met.  38 U.S.C.A. §§ 1114(s), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.350(i) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

VA's duty to notify was satisfied by a letter dated in May 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the increased rating claim for PTSD and the claim for TDIU.  Service treatment records, identified and obtainable post-service treatment records, and lay statements have been associated with the record.  

The Veteran was afforded VA examinations for his service-connected PTSD in December 2013 and March 2014.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claim for entitlement to an increased rating for PTSD and claim for TDIU, there is no additional evidence which needs to be obtained. 

As the Veteran has not identified any additional evidence pertinent to the claim for entitlement to an increased rating for PTSD, and he testified during his hearing that a grant of a 70 percent rating and TDIU will satisfy his appeal, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II.  Increased Rating - PTSD

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The rating criteria provide that a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).
A GAF (Global Assessment of Functioning) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).

A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF of 61 to 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A GAF of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replaced them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 80 Fed. Reg. 53, 14308 (March 19, 2015). 

The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  As the Veteran's claim was pending before this date, the amendment is not applicable.  

      Factual Background

Reviewing the relevant evidence of record, on VA examination in December 2013, the examiner diagnosed PTSD.  The examiner noted that the Veteran endorsed intrusive memories, flashbacks, panic attacks, sleep problems (three hours per night with intermittent waking due to physical pain and nightmares), irritability, avoidance of conversations and activities that remind him of the military, emotional numbing, negative cognitive distortions, loss of interest in pleasurable activities, depressed mood, being startled easily, and hypervigilance.  The examiner noted that the Veteran indicated that his social isolation and withdrawal was the most concerning symptom for him currently.  The examiner found occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

The Veteran reported that he had been married for 11 years and had three children.  He noted that he had a daughter from a previous relationship that also resided with them.  He indicated that he rarely spoke to his wife and she slept in a different room.  He indicated that they remained married for the children.  The Veteran reported that he spent the majority of his time with his children now that he was out of work.  He noted that he typically took his kids to their sports practices and games, but did not interact with other parents.  He reported that he had one friend that he deployed with that he continued to speak with.  He indicated that he joined the VFW, but was no longer an active member because he felt worse after talking with the members.  He denied participating in social activities or hobbies.  The Veteran reported that he worked as a police officer from 2004 to 2010, but was currently on permanent disability as a result of a broken back due to a slip and fall accident while at work.  He indicated that prior to his accident, he was working full time and had no psychological difficulties to maintaining employment.

The Veteran reported that his PTSD symptoms increased after he was found permanently disabled due to his accident at work.  He indicated that once he was unemployed, he had time to think about the traumatic events that occurred when he was deployed.  The Veteran denied taking any psychotropic medication and indicated that he would prefer not to take any medication.  The examiner noted the following PTSD symptoms: depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and inability to establish and maintain effective relationships.  The examiner noted that the Veteran was polite and cooperative, but emotionally restrictive.  The examiner opined that the Veteran's PTSD symptoms did not interfere with his ability for employment; however, his social functioning appeared to be severely impaired as evidenced by social isolation and marital discord.

In an initial psychological evaluation dated in March 2014, Dr. W. F. noted that the Veteran currently resided with his wife and four children.  The Veteran reported that he cared very much for his children, but felt very numb and distant regarding his wife.  He noted that their relationship was without romance and indicated that she was "more like a roommate."  The Veteran reported that he worked as a police officer for seven years until breaking his back from a weather-related slip.  Dr. 
W. F. described the Veteran's coping with PTSD by avoidance of both people and things that may trigger an intrusive memory, and isolation for self-preservation.  

Dr. W. F. indicated that the Veteran's speech was clear and distinct.  Cognitively, Dr. W. F. found that the Veteran had at least average intellectual abilities.  Dr. 
W. F. did not find any indications of the Veteran experiencing hallucinations, delusions, or thought disorder.  Dr. W. F. noted that the Veteran maintained good eye contact and kept appropriate posture.  Dr. W. F. indicated that the Veteran was oriented in all three spheres, but his relating of past occurrences suggested limited memory.  Dr. W. F. also found that a cognitive assessment of both short-term and concentration skills reflected significant deficits.  Dr. W. F. noted that emotionally, the Veteran displayed extremely flat affect and reported intrusive numbness.  Dr. W. F. indicated that the Veteran presented as being sad, tense, and anxious.  Dr. 
W. F. noted that the Veteran denied any homicidal and suicidal ideations, and reported that he woke up every day for his kids.

Dr. W. F. indicated that the Veteran reported frequent nightmares and trouble sleeping.  He noted that the Veteran reported feeling tired and fatigued during the day, which contributed to his chronic irritability.  He noted that the Veteran reported overreacting to sudden unexpected noises regardless of their intensity.  He noted that the Veteran reported being hypervigilant, and fearful that "bad things" could happen to him or his children.  Dr. W. F. indicated that emotionally, the Veteran reported numbness and distance regarding his wife, including a loss of interest in sex.  Dr. W. F. indicated that psychologically, the Veteran experienced feelings of hypervigilance and feelings of being different from anyone that is not a veteran.  Dr. W. F. noted that socially, the Veteran avoided any and all possible reminders of combat, and he related that his current behavior of severe isolation and avoidance at social gatherings was in stark contrast to how sociable he used to be.  Dr. W. F. indicated that prior to the Veteran being disabled from his employment, he would often remain at work up to 80 hours a week because that allowed him to "stay away and to avoid dealing with my emotions."  He noted that the Veteran reported disrupted and chaotic sleep patterns.  He noted that the Veteran reported not being able to sleep more than 45 minutes at a time, with medications helping him sleep for two to three hour stretches with poor quality sleep.  

Dr. W. F. noted that the Veteran had the following PTSD symptoms: intrusive vivid memories of combat, extreme sleeping difficulties, restlessness, irritability, hypervigilance, and jumpiness.  Dr. W. F. found that the Veteran suffered severe avoidance and isolation tendencies, including snubbing people unless they were also military veterans.  He noted that the Veteran reported hypervigilance, numbness and distance from people he once loved, loss of interest in many activities he used to enjoy, and significant sleeping difficulties.  Dr. W. F. found that the Veteran's current symptoms precluded his gainful employment.  He assigned a GAF of 45.

On VA examination in March 2014, the examiner rendered diagnoses of PTSD and adjustment disorder as a result of his divorce.  The examiner indicated that it was possible to differentiate what symptoms were attributable to each diagnosis.  She noted that the Veteran's symptoms of PTSD were unchanged since his last examination three months ago.  She noted that the severity of the Veteran's PTSD symptoms was also consistent.  She noted that he reported increased stress and difficulty sleeping, but she found that this was directly related to his wife walking out on him.  The examiner found occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

The Veteran reported that since his last examination three months ago, his wife walked out on him for another man.  He noted that he filed for divorce, and they were currently splitting custody of the children.  He indicated that his mother helped him out, and that he remained active with his children.  He noted that he was going to be evaluated by a psychiatrist for possible psychotropic medications.  The examiner noted the following PTSD symptoms: depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and inability to establish and maintain effective relationships.  The examiner noted that the Veteran was alert and oriented times three.  She noted that his clothing was appropriate for the weather.  She noted that his mood was neutral and he had full range of affect.  The examiner noted the Veteran's impulse control, judgment, and insight were good.  The examiner reiterated that there was no change in functioning from the last VA examination.

In the Veteran's notice of disagreement dated in November 2014, the Veteran indicated that a 70 percent rating was warranted for his service-connected PTSD due to his assigned GAF of 45.

In an interim treatment summary dated in February 2015, Dr. W. F. rendered diagnoses of PTSD, major depression, and generalized anxiety disorder.  Dr. W. F. found that both the severity and chronicity of the Veteran's symptoms, along with his medical and physical conditions, resulted in the Veteran being totally and permanently disabled from gainful employment.  Dr. W. F. assigned a current GAF of 45.

In a VA treatment record dated in August 2016, the Veteran reported that his mother was his caregiver.  He noted that he was not working.  He noted depression and suicidal ideation in the past, but not currently.  He denied alcohol and illicit substance use.  He noted that his significant pain led to his low moods.  The Veteran reported significant PTSD symptoms and indicated that he wanted therapy to address his symptomatology.  In another VA treatment record dated in August 2016, the examiner noted chronic severe PTSD symptoms.  The examiner noted that the Veteran's mood and affect were in the dysphoric constricted range.  The Veteran denied suicidal or homicidal ideations.  In September 2016, the Veteran's mood was neutral and his affect was appropriate.  He denied suicidal or homicidal ideation.

In the Veteran's September 2016 Board hearing, he testified that his mom was his caregiver.  He noted that he was divorced and had joint custody of his children with his ex-wife.  He noted that he was on anti-anxiety medications.  He reported trouble sleeping and "pretty frequent" suicidal ideation.  The Veteran testified that he had not been able to work since 2011.  He indicated that he initially injured his back at work and since then his PTSD had substantially worsened.  He described problems on the job because of his PTSD.  He noted that he was disciplined at least once a month.  He noted that he was also suspended for a few months because of mistakes he had made due to memory problems.  The Veteran testified that he did not go out at all, and instead stayed home with the kids.  He indicated that the most he does is go watch his son's baseball games out on the fence line.  He denied involvement in any social organizations.  He explained that he would get uncomfortable and claustrophobic in large groups.  He noted that there was not much he could do except care for his children and stay home.  The Veteran testified that he felt a 70 percent rating for his service-connected PTSD was more appropriate.

      Analysis

Upon careful review of the evidence of record, the Board finds that the objective medical evidence, and the Veteran's statements regarding his symptomatology for the entire timeframe on appeal, more nearly approximates symptoms associated with a 70 percent disability rating.  In other words, resolving all doubt in favor of the Veteran, the Board finds that the evidence supports a 70 percent rating for the entire appeal period.  38 U.S.C.A. § 5107; Gilbert, supra; Mauerhan, supra.  However, the Board finds that the preponderance of the evidence is against an evaluation in excess of 70 percent.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity or duration of psychiatric symptoms required for a 100 percent disability evaluation based on total occupational and social impairment.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  

The Board has considered the private evaluations from Dr. W. F., the VA treatment records, and the VA examination reports, as well as the Veteran's competent statements regarding the impact of his PTSD on his occupational and social impairment.  The Veteran has competently and consistently reported significant symptoms related to his PTSD.  

Although the evidence shows that there have been some instances during the rating period when the Veteran's PTSD was not quite as severe as noted in the most recent evaluations by Dr. W. F. in March 2014 and February 2015, there has been consistent treatment for his symptoms with little or no improvement.  The Board notes at this juncture that VA will handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a).  As such, the Board finds that the 70 percent rating for PTSD pursuant to Diagnostic Code 9411 is warranted for the entire timeframe on appeal. 

The Board finds, however, that a disability rating greater than 70 percent is not appropriate for any period of time on appeal because the Veteran does not have total social and occupational impairment.  During the entire period, the Veteran's PTSD has been manifested by symptoms such as depressed mood, anxiety, chronic sleep impairment and nightmares, flattened affect, hypervigilance, some memory impairment, some suicidal ideation with no intent, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and inability to establish and maintain effective relationships, all resulting in deficiencies in most areas, but less than total social and occupational impairment.  

Although the Veteran clearly has a serious disability, he exhibits few of the symptoms noted as applicable for a 100 percent rating.  There has been no indication of gross impairment of thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  

The evidence of record indicates that the Veteran has experienced periods of suicidal ideation.  For example, the Veteran admitted to "pretty frequent" suicidal ideation in his September 2016 hearing testimony.  However, the medical evidence of record does not indicate that the Veteran is a persistent danger of harm to himself or others.  In this regard, he has consistently denied a plan or intent to harm himself or others, noting that he would never do it because of his children.  As such, his symptoms appear to more closely approximate those for a 70 percent rating, specifically suicidal or homicidal ideation, but without rising to the level required for a 100 percent rating, specifically a persistent danger of hurting self or others. 

Moreover, although the evidence of record suggests some memory and cognitive problems, the Veteran has never forgotten the names of close relatives, his own occupation, or his own name.  He has also always been oriented times three.  As such, his symptoms appear to more closely approximate those for a 50 or 70 percent rating, specifically impairment of short and long-term memory and difficulty understanding complex commands, but without rising to the level required for a 100 percent rating, specifically gross impairment of thought processes or communication or memory loss for names of close relatives, own occupation, or own name.

Finally, the Board acknowledges that during the appeal period, Dr. W. F. has assigned the Veteran GAF scores of 45, suggesting serious symptoms.  The Board finds that the GAF scores of 45, and the Veteran's competent and credible reports of his symptoms and their effect on his functioning, indicate serious symptoms, and the evidence of record indicates that such problems adversely affect his social and occupational functioning to warrant a 70 percent disability rating, but no higher.

The Board finds the totality of the evidence of record indicates that the Veteran has serious impairment in his occupational functions due to his psychological symptoms throughout the appeal period, and total occupational impairment, due at least in part, to his PTSD.  In this regard, in his September 2016 hearing, the Veteran testified that he initially injured his back at work and was on permanent disability as a result of his injury.  He testified that since stopping work, his PTSD had substantially worsened.  He also described problems on the job because of his PTSD.  Moreover, in the May 2014 evaluation, Dr. W. F. found that the Veteran's current PTSD symptoms precluded his gainful employment.  In the February 2015 evaluation, Dr. W. F. found that both the severity and chronicity of the Veteran's symptoms, along with his medical and physical conditions, resulted in the Veteran being totally and permanently disabled from gainful employment.

However, the Board finds that the evidence of record does not indicate that the Veteran also experiences total social impairment due to his PTSD.  In this regard, the Veteran has indicated that he has joint custody of his children with his ex-wife, and spends the majority of his time with his children, taking care of them and attending their sporting events.  He has also indicated that he spends time with his mother, as she is his caretaker.  The Board acknowledges that poor social interaction problems have been noted throughout the appeal period, and have recently appeared to worsen.  In this regard, in his December 2013 VA examination, the Veteran reported that he lived with his wife and four children.  Although he described a poor relationship with his wife, he reported that he had one friend that he deployed with that he continued to speak with.  However, the Veteran reported in his more recent evaluations that he had divorced his wife and did not have any social acquaintances besides his children and his mother.  Nonetheless, the Board finds that despite the reported difficulties, the Veteran has continued to sustain a meaningful relationship with his children and his mother; therefore, total social impairment is not shown.  

For these reasons, the evidence of record indicates the Veteran has social impairment with deficiencies in most areas, including social and family relations, but not total social impairment, commensurate with a 70 percent rating, but no higher.

Although the Veteran may meet some of the criteria for a 100 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes his overall level of disability does not exceed a 70 percent rating.  Again, in determining that a rating in excess of 70 percent is not warranted, the Board has considered the Veteran's complaints, his VA treatment records, his private evaluations by Dr. W. F., and the VA examination reports, regardless of whether these symptoms are listed in the rating criteria.  However, the Board concludes that the Veteran's level of social and occupational impairment does not warrant a rating in excess of 70 percent. 

The Board has considered the Veteran's claim and the lay and medical evidence, and concludes the evidence of record more nearly approximates the criteria for a 70 percent rating for the Veteran's PTSD for the entire timeframe on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

With respect to the first prong of Thun, the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluation inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability using the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Notably, the symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Essentially, the General Rating Formula contemplates all symptoms causing social or occupational impairment.  The Board finds that all of the Veteran's symptoms are contemplated by the Rating Schedule and as a result referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. 111.

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Service connection is currently in effect for PTSD; status post right knee trauma with medial meniscus tear, medial knee instability, patellar tendonitis, and slight right MCL tear; degenerative joint disease of the right ankle with chronic ankle sprain and instability; tinnitus; hypertension; gastrointestinal disorder; rash and scar residual for cyst removal; and right knee osteoarthritis with reduced flexion.  In this case, the evidence of record, including lay statements, does not indicate any effect caused by a combination of the disability on appeal and any other service-connected disability that is not already specifically contemplated by the individually assigned ratings.  As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").

Finally, the Board is granting entitlement to TDIU which is discussed below.



III.  TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  

Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
 
"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2016).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

The Board notes that on his February 2014 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran indicated that he was unable to work as a result of his service-connected PTSD, orthopedic problems, and hypertension.  However, as noted above, the Veteran has essentially contended that his PTSD symptoms alone render him unemployable.  As shown above, the Board has increased the Veteran's PTSD rating to 70 percent for the entire appeal period.  For the reasons discussed below, the Board finds that the Veteran is entitled to a TDIU due to his service-connected PTSD during the entire appeal period.  

The Veteran's combined disability rating for PTSD is 70 percent.  As such, he meets the schedular rating threshold for the grant of a TDIU.  Thus, the main question before the Board is whether the Veteran's service-connected PTSD renders him unable to obtain substantially gainful employment.  

Based on the Veteran's competent and credible reports and the private psychiatric evaluations dated in March 2014 and February 2015, the record essentially shows that the Veteran cannot obtain and maintain employment due to his PTSD symptoms.  As noted in the section above, the Veteran's PTSD symptoms throughout the appeal period were generally stable and the Board found that his symptoms warranted a 70 percent rating for the entire appeal period.  

The evidence shows that the Veteran worked as a police officer from 2004 to 2010, when he was placed on permanent disability as a result of a broken back due to a slip and fall accident while at work.  The Board notes that the Veteran has competently and credibly reported the impact his PTSD symptoms had on his ability to work in the past.  In his September 2016 hearing, he Veteran testified that he had not been able to work since 2011.  He indicated that he initially injured his back at work and since then his PTSD had substantially worsened.  He described problems on the job because of his PTSD; he noted that he was disciplined at least once a month.  He noted further that he was suspended for a few months because of mistakes he had made due to memory problems.  He contended that even if his back was fine, he would not be able to return to work because of his PTSD symptomatology, such as his memory problems, difficulty with crowds, etc.  

The Board also observes that evidence submitted from Dr. W. F. throughout the appeal period has supported the Veteran's contentions regarding the impact his PTSD symptoms have on his ability to work.  For example, in an evaluation dated in March 2014, Dr. W. F. found that the Veteran's current PTSD symptoms precluded his gainful employment.  Moreover, in February 2015, Dr. W. F. found that both the severity and chronicity of the Veteran's PTSD symptoms, along with his medical and physical conditions, resulted in the Veteran being totally and permanently disabled from gainful employment.

As such, the Board finds that the Veteran is entitled to TDIU due to his service-connected PTSD for the entire period on appeal.  The benefit of the doubt rule is therefore for application for this timeframe.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

IV.  SMC

The Board must consider entitlement to SMC if raised by the rating issue on appeal.  Akles v. Derwinski, 1 Vet. App. 118 (1991).

SMC at the (s) rate is payable if a veteran has a single service-connected disability rated as 100 percent and: (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

For the purpose of meeting the first criterion (a single service-connected disability rated at 100 percent), ratings of 100 percent may be based on any of the following grants of a total rating: on a schedular basis; on an extraschedular basis; on the basis of a TDIU if granted for a single disability; or, on the basis of a temporary total rating.  

Subsection 1114(s) housebound benefits are not available to a veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011).  However, in Bradley v. Peake, 22 Vet. App. 280, 293 (2008), the Court held that a TDIU satisfies the total (100 percent) rating requirement if the TDIU evaluation was, or can be, predicated upon a single disability and there exists additional disability or disabilities independently ratable at 60 percent or more, for purposes of entitlement to special monthly compensation for a housebound rating.  In other words, 38 U.S.C. § 1114(s) for housebound benefits does not limit "a service-connected disability rated as total" to only a schedular rating of 100 percent.  Id.  A TDIU rating based on a single disability is permitted to satisfy the statutory requirement of a total rating.  Id.  Nonetheless, the TDIU rating based on a single disability that satisfies the total (100 percent) rating requirement must be separate and distinct from the additional disability or disabilities independently ratable at 60 percent or more for purposes of housebound benefits.  Id.  In addition, the Bradley decision also stated that the decision to treat multiple disabilities as one under 38 C.F.R. § 4.16(a) was specifically limited to TDIU ratings.  That is, a TDIU rating based on multiple service-connected disabilities does not satisfy the criteria for one total disability in considering entitlement to housebound benefits under 38 U.S.C.A. § 1114(s).  Id. at 290-91.  The Court reiterated this interpretation with its holding in Buie v. Shinseki, 24 Vet. App. 242, 249-250 (2010) ("The Court today holds that a TDIU rating that is based on multiple disabilities cannot satisfy the section 1114(s) requirements of 'a service-connected disability' because that requirement must be met by a single disability.").

As noted above, the Board awarded a TDIU as a result of the Veteran's service-connected PTSD.  As such, the first element of entitlement to SMC at the (s) rate is shown.  

The Veteran also has service connection for the following disabilities: status post right knee trauma with medial meniscus tear, medial knee instability, patellar tendonitis, and slight right MCL tear, rated as 30 percent disabling from April 23, 2004; degenerative joint disease of the right ankle with chronic ankle sprain and instability, rated as 20 percent disabling from April 23, 2004; tinnitus, rated as 10 percent disabling from April 23, 2004; hypertension, rated as 10 percent disabling from April 23, 2004; gastrointestinal disorder, rated as 10 percent disabling from April 23, 2004; rash and scar residual for cyst removal, rated as 10 percent disabling from April 23, 2004; and right knee osteoarthritis with reduced flexion, rated as 10 percent disabling from February 11, 2014.  When combined under 38 C.F.R. § 4.25 with consideration of 38 C.F.R. § 4.26, these additional service-connected disabilities have a combined evaluation of 60 percent or more.  Accordingly, for the entire period on appeal, the second element of entitlement to SMC at the (s) rate is shown.

Accordingly, for the entire period on appeal, SMC at the statutory housebound (s) rate is granted.


ORDER

For the entire period on appeal, a 70 percent rating, but no higher, is warranted for PTSD, subject to the regulations pertaining to the payment of monetary benefits.

For the entire period on appeal, entitlement to TDIU is granted, subject to the regulations pertaining to the payment of monetary benefits.

For the entire period on appeal, entitlement to SMC at the (s) rate is granted, subject to the regulations pertaining to the payment of monetary benefits.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


